Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitraker et al (US 2010/0314024).
With regards to claims 1 and 19, Chitraker teaches a label printing and applying system to a flow of objects (Abstract) comprising:
A labelling unit (Figures 1 and 2 item 6)
An object transporting device (Figure 1 item 2)
An object detection sensor (Figure 1 items 5)
A control unit (Figure 1 item 55, paragraphs 58, 69, 80, 101 and 102)
Where the labelling unit comprises a label printing unit configured for printing labels to be applied to the objects (Figure 2 item 21)
Where the object transporting device is configured for transporting individual objects in a random flow to the labelling unit in an object transporting direction (paragraphs 47 – 53)
Where the object detection sensor is arranged upstream of the labelling unit (as seen in Figure 1) and is configured  for detecting a position of the objects when they are transported past the object detection sensor towards the labelling unit (paragraphs 57, 61 and 62)
Where the control unit is configured to calculate a separation distance separating a first one of the objects being transported on the object transporting device from a second one of the objects being transported on the object transporting device directly after the first object (paragraphs 58 – 65)
Where the separation distance is calculated by the control unit based on position detection by the object detection sensor of reference points between the first object and the second object (paragraphs 58 – 65 and 109 - 111)
Where if the control unit calculates that the separation distance is equal or less than a predetermined first trigger distance value, the control unit causes the label printing unit to operate in a continuous printing mode for printing labels to be applied to the objects (paragraphs 58 – 65 and 109 – 117)
Where if the control unit calculates that the separation distance is greater than the predetermined first trigger distance value, the control unit causes the label printing unit to operate in an intermittent printing mode for printing labels to be applied to the objects  (paragraphs 58 – 65 and 109 – 117).
Where the object transporting device comprises a single conveyor belt (as seen in Figure 6)
With regards to claim 2, the teachings of Chitraker are presented above. Additionally Chitraker teaches that where when the control unit causes the label printing unit to operate in the continuous printing mode, the label printing unit is configured to print labels in subsequent label printing operations without pausing between each of the subsequent label printing operations (paragraphs 58 – 65 and 109 – 117) and where when the control unit causes the label printing unit to operate in the intermittent printing mode, the label printing unit is configured to print labels in subsequent label printing operations while pausing between each of the subsequent label printing operations (paragraphs 58 – 65 and 109 – 117).
With regards to claim 4, the teachings of Chitraker are presented above. Additionally Chitraker teaches that where when the control unit causes the label printing unit is configured to print labels at a continuous label printing output speed (paragraphs 58 – 65 and 109 – 117), and where the control unit is configured to determine the continuous label printing output speed depending on the separation distance between the first object and the second object (paragraphs 58 – 65 and 109 – 117).
With regards to claim 5, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the control unit is configured to vary the continuous label printing output speed based on the separation distance between the first object and the second object (paragraphs 58 – 65 and 109 – 117).
With regards to claim 6, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the control unit is configured to vary the continuous label printing 
With regards to claim 7, the teachings of Chitraker are presented above. Additionally Chitraker teaches that when the control unit causes the label printing unit to operate in the intermittent printing mode, the label printing unit is configured to print labels at an intermittent label printing output speed (paragraphs 58 – 65 and 109 – 117).
With regards to claim 8, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the control unit is configured to vary the intermittent label printing output speed based on the separation distance between the first object and the second object (paragraphs 58 – 65 and 109 – 117).
With regards to claim 9, the teachings of Chitraker are presented above. Additionally Chitraker teaches the control unit is configured to vary the intermittent label printing output speed based on a transportation speed at which the objects are transported on the object transporting device (paragraphs 58 – 65 and 109 – 117).
With regards to claim 10, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the object detection sensor is arranged at a detection position (as seen in Figure 1 item 5) and where the label printing unit is configured to print a printing position that is located a predetermined detection distance from the detection position in the object transporting direction (as seen in Figure 1 item 6).
With regards to claim 11, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the labelling unit further comprises a label application unit configured 
With regards to claim 12, the teachings of Chitraker are presented above. Additionally Chitraker teaches that when the control unit causes the label printing unit to operate in the intermittent printing mode and if the separation distance is greater than a predetermined second trigger distance value greater than the predetermined first trigger distance value, the control unit deactivates the label printing unit into a low energy mode (paragraphs 58 – 65 and 109 – 117).
With regards to claim 13, the teachings of Chitraker are presented above. Chitraker teaches a method for printing an applying labels to a flow of object with a system (Abstract) comprising a labelling unit (Figure 1 item 6), an object transporting device (Figure 1 item 2), an object detection sensor (Figure 1 item 5), and a control unit (Figure 1 item 55, paragraphs 58, 69, 80, 101 and 102), where the labelling unit comprises a label printing unit for printing labels to be applied to the objects (Figure 2 item 21), where the object transporting device is configured for transporting individual objects in a random flow to the labelling unit in an object transporting direction (as seen in Figure 1 item 2), where the object detection sensor is arranged upstream of the labelling unit and is configured for detecting a position of the objects when they are transported past the object detection sensor towards the labelling unit (as seen in Figure 1 item 5), the method comprising:
Calculating, via the control unit, a separation distance separating a first one of the objects beings transported on the object transporting device from a second one of the objects being transported on the object transporting device directly after the first 
If the separation distance is equal to or less than a predetermined first trigger distance value, causing the label printing unit to operate in a continuous printing mode, and when the label printing unit operates in the continuous printing mode, printing la bels to be applied to the objects (paragraphs 58 – 65 and 109 – 117)
If the separation distance is greater than the predetermined first trigger distance value, causing the label printing unit to operate in an intermittent printing mode, and, when the label printing unit operates in the intermittent printing mode, printing labels to be applied to the object (paragraphs 58 – 65 and 109 – 117)
With regards to claim 14, the teachings of Chitraker are presented above. Additionally Chitraker teaches that when the label printing unit operates in the intermittent printing mode, the method further comprises the step of pausing the printing labels between each subsequent label printing operation (paragraphs 58 – 65 and 109 – 117).
With regards to claim 15, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the control unit is configured to determine the continuous label printing output speed based on a transportation speed at which the individual objects are transported on the object transporting device (paragraphs 58 – 65 and 109 – 117).
With regards to claim 16, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the control unit is configured to determine the intermittent label 
With regards to claim 17, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the object transporting device comprises a conveyor belt driven by a drive unit (as seen in Figure 6, paragraph 46).
With regards to claim 18, the teachings of Chitraker are presented above. Additionally Chitraker teaches that a single drive unit configured to drive the object transporting device (paragraph 46).
With regards to claims 20 and 21, the teachings of Chitraker are presented above. Additionally Chitraker teaches that the system comprises a single motor to drive a single conveyor belt (paragraph 46).

Response to Arguments

Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 2 – 9 and 12, due to Applicant’s amendment, the rejection has been withdrawn.
With regards to claims 1, 2 and 4 – 14, the Applicant argues that the prior art of Chitraker does not teach or suggest calculating a distance separating two packaging boxes on the conveyance line. The Examiner respectfully disagrees since the prior art of Chitraker discloses determining the position of the packages and determine the distances of both is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746